RUBY TUESDAY, INC.

NON-QUALIFIED STOCK OPTION AWARD

 

THIS AWARD is made as of the Grant Date, by RUBY TUESDAY, INC. (the “Company”)
to Samuel E. Beall, III (the “Optionee”). Upon and subject to the Terms and
Conditions attached hereto and incorporated herein by reference, the Company
hereby awards as of the Grant Date to Optionee a non-qualified stock option (the
“Option”), as described below, to purchase the Option Shares.

 

A.        Grant Date: __________.

 

B.        Type of Option: Non-Qualified Stock Option.

 

C.        Plan (under which Option is granted): Ruby Tuesday, Inc. 2003 Stock
Incentive Plan pursuant to the Executive Stock Option Program.

 

D.        Option Shares: All or any part of _______ shares of the Company’s
common stock (the “Common Stock”), subject to adjustment as provided in the
attached Terms and Conditions.

 

E.         Exercise Price: $______ per share.

 

F.         Option Period: The Option may be exercised as to the Vested Option
Shares during the Option Period which commences on the Grant Date and ends on
the seventh (7th) anniversary of the Grant Date or on an earlier date as
provided in the attached Terms and Conditions. Note that other restrictions to
exercising the Option described in the attached Terms and Conditions may apply.

 

G.        Vested Option Shares: The Option Shares shall become Vested Option
Shares, as and to the extent indicated below, only if and to the extent the
Service Condition is satisfied. The Service Condition is satisfied only if the
Optionee provides Continuous Service to the Company and/or any affiliate for the
period beginning with the Grant Date through the date described in the following
Vesting Schedule:

 

 

Continuous Service Date

Percentage of Net Restricted Shares

which are Vested Shares

 

 

Prior to __________, 2010

0%

_____________, 2010 though __________, 2011

331/3%

_____________, 2011 though __________, 2012

662/3%

_____________, 2012 and after

100%

 

The Optionee shall be determined to have provided “Continuous Service” through
the date specified in the Vesting Schedule above if the Optionee continues in
the employ of the Company and/or any affiliate without experiencing a
Termination of Employment, regardless of the reason. All or a portion of the
Option Shares may become Vested Option Shares on an earlier date as provided in
the attached Terms and Conditions.

 

Any portion of the Option Shares which have not become Vested Option Shares in
accordance with this Paragraph G or Section 3 of the Additional Terms and
Conditions at the time of Optionee’s Termination of Employment shall be
forfeited.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.

 

 

RUBY TUESDAY, INC.

 

 

By:                                                                    

 

 

Title:                                                                 

 

 

 

2

 



 

--------------------------------------------------------------------------------


TERMS AND CONDITIONS TO THE

RUBY TUESDAY, INC.

NON-QUALIFIED STOCK OPTION AWARD

 

1.         Exercise of Option. Subject to the provisions provided herein or in
the Award made pursuant to the Ruby Tuesday, Inc. 2003 Stock Incentive Plan and
to the Executive Stock Option Program, the Option may be exercised with respect
to all or any portion of the Vested Option Shares at any time during the Option
Period by the delivery to the Company, at its principal place of business, of:

 

(a)        a written notice of exercise in substantially the form attached
hereto as Exhibit 1, which shall be actually delivered to the Company prior to
the date upon which Optionee desires to exercise all or any portion of the
Option;

 

(b)         payment to the Company of the Exercise Price multiplied by the
number of shares being purchased (the “Purchase Price”) as provided in Section 5
and

 

 

(c)

payment of the tax withholding liability as provided in Section 6.

 

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and the withholding liability, the Company shall cause to be issued a
certificate representing the Option Shares purchased.

 

2.           Adjustment of Option Shares. If Optionee is demoted to a job
category with respect to which either (a) no option or (b) an option subject to
fewer option shares would have been granted to the Optionee pursuant to the
Executive Stock Option Program had the Optionee been in that job category on the
Grant Date, then the number of Option Shares as to which the Option has not been
exercised as of the date of the demotion shall be adjusted as follows: If the
Optionee would not have been granted an option in his new job category on the
Grant Date, the number of remaining Option Shares shall be reduced to zero. If
the Optionee would have been granted an option for fewer option shares on the
Grant Date, the remaining Option Shares, if any, shall equal the number of
shares that would have been granted to the Optionee in his new job category on
the Grant Date less the number of Option Shares previously purchased by the
Optionee under the Option before his demotion.

 

3.          Vested Option Shares. Notwithstanding Paragraph G of the Award, the
Service Condition will be deemed satisfied as to all or a portion of the Option
Shares if the Optionee provides Continuous Service to the Company and/or any
affiliate following the Grant Date through the date of any of the earlier events
listed below:

 

(a)        (i) In the event of a Termination of Employment due to Disability (as
defined in the Employment Agreement) or death, (ii) upon attainment of age 65 or
upon retirement after satisfaction of the Rule of 90 under the Ruby Tuesday,
Inc. Executive Supplemental Pension Plan, or (iii) in the event of a Termination
of Employment by the Company or an affiliate without Cause (as defined in the
Employment Agreement), all Option Shares shall become Vested Option Shares on
the date of such event.

 

(b)      In the event of a Change in Control (as defined in the Employment
Agreement), all Option Shares shall become Vested Option Shares on the date
specified by the Committee prior to a Change in Control, unless the Committee
elects to cash out the Option in any manner consistent with Section 3.1(d) of
the Plan.

 

4.         Early Expiration of Option Period. The Option Period commences on the
Grant Date and with respect to Vested Option Shares generally ends on the
seventh anniversary of the Grant Date. However,

 

 

3

 



 

--------------------------------------------------------------------------------


with respect to Vested Option Shares, the Option Period shall expire on an
earlier date as follows:

 

(a)         in the event of Optionee’s involuntary Termination of Employment
without Cause (as defined in the Employment Agreement) (i) the Option Period
shall expire ninety (90) days following that Termination of Employment if the
vesting of the Option is solely attributed to such Termination of Employment;
and (ii) the Option Period shall expire one (1) year following that Termination
of Employment if the vesting of the Option occurred prior to such Termination of
Employment; and

 

(b)         in the event of Optionee’s involuntary Termination of Employment
with Cause (as defined in the Employment Agreement), the Option Period shall
expire fifteen (15) days following that Termination of Employment.

 

In the event of Optionee’s voluntary Termination of Employment or Optionee’s
involuntary Termination of Employment for Cause (as defined in the Employment
Agreement) in either case before the Option Shares become Vested Option Shares,
this Option shall expire immediately upon such event without becoming
exercisable.

 

5.          Purchase Price. Payment of the Purchase Price for all Option Shares
purchased pursuant to the exercise of an Option shall be made in cash or,
alternatively, as follows:

 

(a)      by delivery to the Company of a number of shares of Common Stock which
have been owned by the Optionee for at least six (6) months prior to the date of
the Option’s exercise, having a Fair Market Value, as determined under the Plan,
on the date of exercise either equal to the Purchase Price or in combination
with cash to equal the Purchase Price; or

 

(b)      by receipt of the Purchase Price in cash from a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System following delivery by the Optionee to the Committee of
instructions in a form acceptable to the Committee regarding delivery to such
broker, dealer or other creditor of that number of Option Shares with respect to
which the Option is exercised; provided, however, any such cashless exercise
must be effected in a manner consistent with the restrictions of Section 13(k)
of the Securities Exchange Act of 1934 (Section 402 of the Sarbanes-Oxley Act of
2002).

 

6.          Withholding. The Optionee must pay to the Company the full amount of
the federal, state and local tax withholding obligation arising from the
exercise of the Option.

 

 

(a)

The tax withholding liability may be paid in cash, or, alternatively, as
follows:

 

(i)       by the Optionee making a Withholding Election on or prior to the date
on which the amount of tax required to be withheld is determined (the “Tax
Date”) to reduce the number of Option Shares to be issued upon exercise by the
whole number of shares of Common Stock having a Fair Market Value equal to the
amount of withholding tax;

 

(ii)      by the Optionee making a Withholding Election and delivering to the
Company before the Tax Date a whole number of shares of Common Stock that the
Optionee has owned for at least six (6) months having a Fair Market Value equal
to the amount of withholding tax; or

 

(iii)    by the Optionee making a Withholding Election prior to the Tax Date to
have a broker, dealer or other “creditor” (as defined by Regulation T issued by
the Board of

 

 

4

 



 

--------------------------------------------------------------------------------


Governors of the Federal Reserve System) deliver the amount of tax withholding
due in cash to the Company after the Optionee has delivered to the Committee
instructions acceptable to the Committee regarding the delivery of the number of
Option Shares being exercised to such broker, dealer or other creditor provided,
however, that any such delivery must be effected in a manner consistent with the
restrictions of Section 13(k) of the Securities Exchange Act of 1934 (Section
402 of the Sarbanes-Oxley Act of 2002).

 

(b)      A Withholding Election must be made substantially in the form attached
as Exhibit 2 and may be made only if:

 

(i)       the Optionee delivers to the Company a completed written Withholding
Election no later than on the Tax Date;

 

(ii)      the Withholding Election is irrevocable and satisfies the requirements
of the exemption provided under Rule 16b-3 of the Securities Exchange Act of
1934; and

 

(iii)    the Optionee delivers to the Company the Withholding Election on a date
determined by the Committee (i.e., at least six (6) months prior to the Tax Date
or prior to the Tax Date and in any ten-day period beginning on the third day
following the release of the Company’s quarterly or annual summary statement of
sales and earnings), if the Optionee is considered by the Committee to be
subject to Section 16 of the Securities Exchange Act of 1934.

 

The Committee may give no effect to any Withholding Election.

 

7.          Rights as Shareholder. Until the stock certificates reflecting the
Option Shares accruing to the Optionee upon exercise of the Option are issued to
the Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or this Award otherwise provides.

 

8.          Restriction on Transfer of Option and of Option Shares. The Option
evidenced hereby is nontransferable other than by will or the laws of descent
and distribution, and shall be exercisable during the lifetime of the Optionee
only by the Optionee (or in the event of his Disability, by his personal
representative) and after his death, only by his legatee or the executor of his
estate.

 

 

9.

Changes in Capitalization; Merger; Reorganization.

 

(a)      The number of Option Shares and the Exercise Price shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend in shares of Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of Common Stock outstanding effected without receipt of
consideration by the Company.

 

(b)      In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), or other reorganization involving the Company or a
tender offer for shares of Common Stock, whether or not such an event
constitutes a Change in Control, the Committee may, in its sole discretion,
adjust the number and class of securities subject to the Option, with a
corresponding adjustment made in the Exercise Price; substitute a new option to
replace the Option; or accelerate the termination of the Option Period to a date
prior to the occurrence of any event specified in Paragraph

 

 

5

 



 

--------------------------------------------------------------------------------


F of the Award or Section 4 of the Additional Terms and Conditions.

 

(c)      The existence of the Plan and this Award shall not affect in any way
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.

 

10.         Special Limitation on Exercise. Any exercise of the Option is
subject to the condition that if at any time the Committee, in its discretion,
shall determine that the listing, registration or qualification of the shares
covered by the Option upon any securities exchange or under any state or federal
law is necessary or desirable as a condition of or in connection with the
delivery of shares thereunder, the delivery of any or all shares pursuant to the
Option may be withheld unless and until such listing, registration or
qualification shall have been effected. The Optionee shall deliver to the
Company, prior to the exercise of the Option, such information, representations
and warranties as the Company may reasonably request in order for the Company to
be able to satisfy itself that the Option Shares are being acquired in
accordance with the terms of an applicable exemption from the securities
registration requirements of applicable federal and state securities laws.

 

11.         Legend on Stock Certificates.  Certificates evidencing the Option
Shares, to the extent appropriate at the time, shall have noted conspicuously on
the certificates a legend intended to give all persons full notice of the
existence of the conditions, restrictions, rights and obligations set forth in
this Award and in the Plan.

 

12.         Governing Laws. This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
option may be exercised except, in the reasonable judgment of the Board of
Directors, in compliance with exemptions under applicable state securities laws
of the state in which the Optionee resides, and/or any other applicable
securities laws.

 

13.         Successors. This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and permitted assigns of
the parties.

 

14.         Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

15.         Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

16.         Entire Agreement. Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the parties.

 

17.         Violation. Any transfer, pledge, sale, assignment, or hypothecation
of the Option or any portion thereof shall be a violation of the terms of this
Award and shall be void and without effect.

 

 

6

 



 

--------------------------------------------------------------------------------


18.         Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, herein shall be given the
meaning ascribed to them in the Plan.

 

19.         Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

20.         No Right to Continued Employment. Neither the establishment of the
Plan nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued employment.

 

21.        Special Definitions. For purposes of this Award, the capitalized term
“Employment Agreement” shall mean that certain employment agreement between the
Company and the Optionee dated as of June 19, 1999, as amended by Amendment No.
1 to Employment Agreement, dated as of January 9, 2003, Amendment No. 2 to
Employment Agreement, dated as of July 18, 2008, and Amendment No. 3 to
Employment Agreement, dated as of July 29, 2008, as the same may be amended or
superseded hereafter.

 

 

 

7

 



 

--------------------------------------------------------------------------------


EXHIBIT 1

 

NOTICE OF EXERCISE OF

STOCK OPTION TO PURCHASE

COMMON STOCK OF

RUBY TUESDAY, INC.

 

 

Name                                                                    

 

Address                                                               
                                                                               

 

Date                                                                       

 

Ruby Tuesday, Inc.

150 West Church Avenue

Maryville, Tennessee 37801

Attention: Chief Financial Officer

Re:

Exercise of Non-Qualified Stock Option

 

Gentlemen:

 

Subject to acceptance hereof by Ruby Tuesday, Inc. (the “Company”) pursuant to
the provisions of the Ruby Tuesday, Inc. 2003 Stock Incentive Plan (the “Plan”),
I hereby give notice of my election to exercise options granted to me to
purchase ______________ shares of Common Stock of the Company under the
Non-Qualified Stock Option Award (the “Award”) dated as of ____________. The
purchase shall take place as of __________, 20___ (the “Exercise Date”).

 

 

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

 

o

by delivery of cash or a certified check for $_____ payable to the order of Ruby
Tuesday, Inc.

 

 

o

by delivery of a certified check for $___________ representing a portion of the
purchase price with the balance to consist of shares of Common Stock that I have
owned for at least six months and that are represented by a stock certificate I
will surrender to the Company with my endorsement. If the number of shares of
Common Stock represented by such stock certificate exceed the number to be
applied against the purchase price, I understand that a new stock certificate
will be issued to me reflecting the excess number of shares.

 

 

o

by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price. If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.

 

 

o

by delivery of the purchase price by ________________, a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.

 



EXHIBIT 1 to Non-Qualified Stock Option Award - Page 1

 



 

--------------------------------------------------------------------------------

The required federal, state and local income tax withholding obligations on the
exercise of the Award shall also be paid on or before the Exercise Date.

 

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

 

If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

 

The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

 

I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;

 

The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

 

I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;

 

I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;

 

The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

 

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

 

 



EXHIBIT 1 to Non-Qualified Stock Option Award - Page 2

 



 

--------------------------------------------------------------------------------

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

 

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.

 

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice.

 

 

Very truly yours,
                                                                    

 

 

AGREED TO AND ACCEPTED:

 

RUBY TUESDAY, INC.

 

By:                                                                    

 

Title:                                                                  

 

Number of Shares

Exercised:                                                          

 

Number of Shares

Remaining:                                                        

Date:                            

 

 

 

 

 

 

 

 

EXHIBIT 1 to Non-Qualified Stock Option Award - Page 3

 



 

--------------------------------------------------------------------------------

EXHIBIT 2

 

NOTICE OF WITHHOLDING ELECTION

RUBY TUESDAY, INC.

 

TO:

Ruby Tuesday, Inc.

FROM:

____________________________

RE:

Withholding Election

--------------------------------------------------------------------------------

 

 

This election relates to the option identified in Paragraph 3 below. I hereby
certify that:

 

 

(1)

My correct name and social security number and my current address are set forth
at the end of this document.

 

 

(2)

I am (check one, whichever is applicable).

 

 

o

the original recipient of the option.

 

 

o

the legal representative of the estate of the original recipient of the option.

 

 

o

a legatee of the original recipient of the option.

 

 

o

the legal guardian of the original recipient of the option.

 

 

(3)

The option to which this election relates was issued under the Ruby Tuesday,
Inc. 2003 Stock Incentive Plan (the “Plan”) in the name of ____________________
for the purchase of a total of _________ shares of Common Stock. This election
relates to _______________ shares of Common Stock issuable upon exercise of the
option, provided that the numbers set forth above shall be deemed changed as
appropriate to reflect the applicable Plan provisions.

 

 

(4)

In connection with any exercise of the Option, I hereby elect:

 

 

o

to have certain of the shares issuable pursuant to the exercise withheld by the
Company for the purpose of having the value of the shares applied to pay
federal, state, and local, if any, taxes arising from the exercise;

 

 

o

to tender shares of Common Stock held by me for a period of at least six (6)
months prior to the exercise of the option for the purpose of having the value
of the shares applied to pay such taxes.

 

 

o

to have the amount of the tax withholding obligation delivered by
________________, a broker, dealer or other “creditor” as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System. I
hereby authorize the Company to issue a stock certificate in number of shares
indicated above in the name of said broker, dealer or other creditor or its
nominee pursuant to instructions received by the Company and to deliver said
stock certificate directly to that broker, dealer or other creditor (or to such
other party specified in the instructions received by the Company from the
broker, dealer or other creditor) upon receipt of the withholding obligation.

 

EXHIBIT 2 to Non-Qualified Stock Option Award - Page 1

 



 

--------------------------------------------------------------------------------

The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise, a fair market value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.

 

 

(5)

This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.

 

 

(6)

I understand that this Withholding Election may not be revised, amended or
revoked by me (except in a manner that satisfies, if applicable, the
requirements of the exemption provided under Rule 16b-3 of the Securities
Exchange Act of 1934).

 

 

(7)

I further understand that the Company shall withhold from the Common Stock a
whole number of shares of Common Stock having the value specified in Paragraph 4
above, as applicable.

 

 

(8)

The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.

 

 

(9)

Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.

 

Dated:                                                                    

 

                                                                    
Signature

 

 

                                                                    
Social Security Number

                                                                    
Name (Printed)

 

 

 

                                                                    
Street Address

 

 

 

                                                                    
City, State, Zip Code

 

 

 

 

 

 

 

 

 

 

EXHIBIT 2 to Non-Qualified Stock Option Award - Page 2

 



 

--------------------------------------------------------------------------------